If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 24, 2022
               Plaintiff-Appellee,

v                                                                    No. 355891
                                                                     Shiawassee Circuit Court
JAMES BRADLEY,                                                       LC No. 18-003077-FH

               Defendant-Appellant.


Before: CAVANAGH, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Defendant pleaded guilty to possession with intent to deliver methamphetamine, MCL
333.7401(2)(b)(i), as a second-offense habitual offender, MCL 769.10. The legislative sentencing
guidelines provided for a minimum sentence range of 36 to 75 months’ imprisonment. The trial
court sentenced defendant to serve 118 to 360 months’ imprisonment, reflecting a 43-month
upward departure from the guidelines range. Defendant appeals by leave granted,1 arguing that
the upward departure was unreasonable because it violated the principle of proportionality. We
affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        On March 10, 2018, as part of a Michigan State Police (MSP) investigation into narcotics
trafficking, officers conducted a traffic stop on a car that they suspected was involved in the drug
trade. Defendant was sitting in the rear driver’s side seat; Savannah VanDiver was sitting in the
front passenger seat, and another woman was driving. An MSP trooper searched the car, assisted
by a narcotics-detection dog, and the trooper found two bags of methamphetamine in the backseat.
The methamphetamine weighed approximately 135 grams. A search of defendant’s person also
uncovered a digital scale. VanDiver later stated that they had obtained the methamphetamine from
a hotel in Kalamazoo and that she and defendant intended to use and distribute the drugs.



1
 People v Bradley, unpublished order of the Court of Appeals, entered February 25, 2021 (Docket
No. 355891).

                                                -1-
VanDiver further indicated that she and defendant had made five to eight trips to Kalamazoo for
purposes of distributing methamphetamine.

        Defendant, as a second-offense habitual offender, pleaded guilty to possession with intent
to deliver methamphetamine. In exchange, the prosecution agreed to dismiss a charge of tampering
with evidence and some misdemeanor driving charges in an unrelated district court file. Defendant
informed the court at the plea hearing that he had possessed more than 130 grams of
methamphetamine in the vehicle and that he had planned to sell the drugs. Defendant’s minimum
sentence guidelines range was calculated at 36 to 75 months’ imprisonment. See MCL 777.13m;
MCL 777.63. The trial court determined that the guidelines failed to consider or failed to
adequately consider the nature of defendant’s plea agreement, the pattern of defendant’s criminal
conduct, and the nature and quantity of the drugs that defendant intended to sell. Accordingly, the
trial court departed from the guidelines and imposed a sentence of 118 to 360 months’
imprisonment. Defendant subsequently moved for resentencing, arguing that the upward departure
was unreasonable. The trial court denied the motion, concluding that the departure was
proportional to the seriousness of the circumstances surrounding the offense and the offender.

                                           II. ANALYSIS

       On appeal, defendant argues that the trial court unreasonably departed from the sentencing
guidelines range. This Court reviews for reasonableness “[a] sentence that departs from the
applicable guidelines range.” People v Lockridge, 498 Mich 358, 392; 870 NW2d 502 (2015). In
People v Steanhouse, 500 Mich 453, 459-460; 902 NW2d 327 (2017), our Supreme Court provided
elaboration on the “reasonableness” standard, stating:

                  [T]he proper inquiry when reviewing a sentence for reasonableness is
          whether the trial court abused its discretion by violating the “principle of
          proportionality” set forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1
          (1990), “which requires sentences imposed by the trial court to be proportionate to
          the seriousness of the circumstances surrounding the offense and the offender.”

       Factual findings related to a departure must be supported by a preponderance of the
evidence and are reviewed for clear error. People v Lawhorn, 320 Mich App 194, 208-209; 907
NW2d 832 (2017). For purposes of sentencing, “a court may consider all record evidence,
including the contents of a PSIR,[2] plea admissions, and testimony presented at a preliminary
examination.” People v McChester, 310 Mich App 354, 358; 873 NW2d 646 (2015).

       The key test is not whether a sentence departs from or adheres to the guidelines range but
whether the sentence is proportionate to the seriousness of the matter. Steanhouse, 500 Mich at
472. “The premise of our system of criminal justice is that, everything else being equal, the more
egregious the offense, and the more recidivist the criminal, the greater the punishment.” People v
Babcock, 469 Mich 247, 263; 666 NW2d 231 (2003). Sentencing judges are “entitled to depart
from the guidelines if the recommended ranges are considered an inadequate reflection of the
proportional seriousness of the matter at hand.” Milbourn, 435 Mich at 661. A sentence within


2
    PSIR stands for presentence investigation report.


                                                  -2-
the guidelines might be disproportionality lenient. Id. “Where a defendant’s actions are so
egregious that standard guidelines scoring methods simply fail to reflect their severity, an upward
departure from the guidelines range may be warranted.” People v Granderson, 212 Mich App
673, 680; 538 NW2d 471 (1995).3 In People v Lampe, 327 Mich App 104, 126; 933 NW2d 314
(2019), this Court indicated that the factors that may be considered by a trial court under the
proportionality test include, but are not limited to, the following:

        (1) the seriousness of the offense; (2) factors that were inadequately considered by
        the guidelines; and (3) factors not considered by the guidelines, such as the
        relationship between the victim and the aggressor, the defendant’s misconduct
        while in custody, the defendant’s expressions of remorse, and the defendant’s
        potential for rehabilitation. [Quotation marks and citation omitted.]

        “[A] trial court must justify the sentence imposed in order to facilitate appellate review,
which includes an explanation of why the sentence imposed is more proportionate to the offense
and the offender than a different sentence would have been.” People v Dixon-Bey, 321 Mich App
490, 525; 909 NW2d 458 (2017) (quotation marks and citations omitted). “When fashioning a
proportionate minimum sentence that exceeds the guidelines recommendation, a trial court must
justify why it chose the particular degree of departure.” People v Smith, 482 Mich 292, 318; 754
NW2d 284 (2008). We note that our Supreme Court has now held “that due process bars
sentencing courts from finding by a preponderance of the evidence that a defendant engaged in
conduct of which he was acquitted.” People v Beck, 504 Mich 605, 629; 939 NW2d 213 (2019).
        In this case, the trial court focused on three factors to justify the sentencing departure. First,
the court highlighted defendant’s plea agreement, finding that he received a significant benefit that
the guidelines did not take into consideration when the prosecution dismissed the charge of
tampering with evidence. Second, the trial court determined that the scoring of Offense Variable
(OV) 15 gave no weight to the nature and quantity of the methamphetamine that defendant
possessed. And third, the court found that the scoring of OV 13 failed to contemplate the
continuing pattern of defendant’s criminal behavior.

        Beginning with the plea agreement, defendant argues that the trial court was not permitted
to consider the existence of the agreement itself as a factor supporting departure; otherwise, “every
plea deal would authorize [a] departure.” We first observe that in People v Armstrong, 247 Mich
App 423, 426; 636 NW2d 785 (2001), this Court stated:

                We also note that the prosecutor’s decision, in exchange for defendant’s
        guilty plea, to dismiss a charge of first-degree CSC, which carries a potential life
        sentence, and the fact that defendant was not charged with attempted CSC for trying
        to have the victim perform oral sex on him are additional factors that the court can
        consider when deciding whether departure is warranted. [Citing People v Williams,



3
  We emphasize, however, that although the guidelines are no longer mandatory, they remain a
highly relevant consideration for purposes of exercising sentencing discretion, and trial courts must
consult and take into account the guidelines when imposing sentence. Lockridge, 498 Mich at
391.


                                                   -3-
       223 Mich App 409, 411; 566 NW2d 649 (1997); People v Coulter (After Remand),
       205 Mich App 453, 456; 517 NW2d 827 (1994); and People v Brzezinski (After
       Remand), 196 Mich App 253, 256; 492 NW2d 781 (1992).]

“Further, this Court has recognized that a sentencing court may consider the nature of a plea
bargain and the charges that were dismissed in exchange for the plea for which the court is
sentencing.” Coulter, 205 Mich App at 456.4 And our Supreme Court has “recognized that
conduct beyond the sentencing offense can be considered for purposes of departing from the
guidelines.” People v McGraw, 484 Mich 120, 130 n 30; 771 NW2d 655 (2009).

        We note that the dismissal of a charge as part of a plea agreement does not equate to an
acquittal following trial; therefore, Beck does not apply. In Beck, 504 Mich at 626-627, our
Supreme Court explained:

               When a jury has made no findings (as with uncharged conduct, for
       example), no constitutional impediment prevents a sentencing court from punishing
       the defendant as if he engaged in that conduct using a preponderance-of-the-
       evidence standard. But when a jury has specifically determined that the prosecution
       has not proven beyond a reasonable doubt that a defendant engaged in certain
       conduct, the defendant continues to be presumed innocent. To allow the trial court
       to use at sentencing an essential element of a greater offense as an aggravating
       factor, when the presumption of innocence was not, at trial, overcome as to this
       element, is fundamentally inconsistent with the presumption of innocence itself.

              Unlike . . . uncharged conduct . . ., conduct that is protected by the
       presumption of innocence may not be evaluated using the preponderance-of-the-
       evidence standard without violating due process. While we recognize that our
       holding today represents a minority position, one final consideration informs our
       conclusion: the volume and fervor of judges and commentators who have criticized
       the practice of using acquitted conduct as inconsistent with fundamental fairness
       and common sense. [Quotation marks and citations omitted.]

For purposes of sentencing and under the rationale in Beck as set forth in this passage, we conclude
that uncharged conduct is comparable to conduct that was charged, but which charge was later
dismissed as part of a plea agreement—there is no constitutional impediment to taking into
consideration a dismissed charge under a plea deal in making a decision to depart from the
guidelines.

        In this case, the trial court stated at sentencing that defendant received a significant benefit
by the plea-based dismissal of the tampering-with-evidence charge. Had that charge not been
dismissed, defendant faced the prospect of consecutive sentencing upon a guilty verdict. See MCL
750.483a(10) (“The court may order a term of imprisonment imposed for a violation of this section
to be served consecutively to a term of imprisonment imposed for any other crime including any
other violation of law arising out of the same transaction as the violation of this section.”).


4
  The language in Coulter, id., which also indicated that “acquittals” can be considered in making
a decision to depart from the guidelines range was overruled in Beck, 504 Mich at 629.

                                                  -4-
Accordingly, the trial court found that the guidelines did not consider the nature of the plea
agreement and the dismissed charge of tampering with evidence. This ruling is consistent with the
above-cited caselaw, and we conclude that the trial court did not err in considering the dismissed
charge of tampering with evidence. Defendant attempts to distinguish the caselaw by arguing that
contrary to the factual circumstances addressed in the caselaw, the instant case involved the
dismissal of a lesser charge for defendant’s plea of guilty to the highest charge, not the reverse.
This argument lacks merit because nowhere in Armstrong, 247 Mich App 423, Williams, 223 Mich
App 409, Coulter, 205 Mich App 453, or Brzezinski, 196 Mich App 253, did this Court even
remotely suggest that the nature of a plea agreement can only be considered for purposes of a
departure sentence when a defendant pleads no contest or guilty to a lesser charge, with the higher
or highest charge being dismissed. We also note that while the offense of possession of
methamphetamine with intent to deliver is a higher charge than tampering with evidence, the
tampering offense does entail the potential for consecutive sentencing. Finally, contrary to
defendant’s argument, the trial court did not treat the mere fact that a plea agreement was reached
as a basis for the departure.

        Next, in a vague, cursory argument, defendant contends that the trial court violated the
principle of proportionality by using as a basis for departure the fact that OVs 13 and 15 could not
be scored in an appropriate manner given the circumstances of the case. Defendant complains that
the trial court effectively punished him for conduct in which he did not engage, i.e., conduct
covered by OVs 13 and 15.

       OV 15 addresses “aggravated controlled substance offenses.” MCL 777.45(1). A
sentencing court must assess 50 points if “[t]he offense involved the manufacture, creation,
delivery, possession, or possession with intent to manufacture, create, or deliver of 50 or more
grams but less than 450 grams of any mixture containing a controlled substance classified in
schedule 1 or 2 that is a narcotic drug or a drug described in section 7214(a)(iv). MCL
777.45(1)(c). Methamphetamine is not classified within any of these categories, even though
defendant possessed more than 130 grams of methamphetamine. Only five points could be scored
for OV 15. MCL 777.45(1)(h).5

        Further, OV 13 is scored on the basis of a “continuing pattern of criminal behavior.” MCL
777.43(1). For controlled substance offenses, OV 13 must be assessed 10 points for a pattern of
criminal activity involving three or more violations of MCL 333.7401(2)(a)(i) to (iii) or MCL
333.7403(2)(a)(i) to (iii). MCL 777.43(1)(d) and (e). Because defendant’s conduct fell under a
different statutory provision regarding methamphetamine, MCL 333.7401(2)(b)(i), the trial court
assessed zero points for OV 13. See MCL 777.43(1)(g).

       In this case, the trial court discussed OVs 13 and 15 and explained why they did not
adequately address defendant’s conduct:




5
   Under MCL 777.45(1)(h), five points is the proper score when “[t]he offense involved the
delivery or possession with intent to deliver marihuana or any other controlled substance or a
counterfeit controlled substance or possession of controlled substances or counterfeit controlled
substances having a value or under such circumstances as to indicate trafficking.”

                                                -5-
               And if we look at Offense Variable 15 . . .[,] the Court assessed five points
       based on statements that you possessed methamphetamine with the intent to deliver
       it. But, this gives inadequate weight to the circumstances that surrounds your
       possession. By your own admission you possessed more than a hundred and thirty
       grams (130 gr) of methamphetamine and you planned on selling it. . . . And under
       OV 15 our Legislature allows the courts to assess more points to Defendants who
       possess large quantities of narcotics. And the catch here is that, that it applies only
       to narcotics, and not to methamphetamines. If you possess narcotics, the Court
       would have properly scored fifty (50) points for OV 15.

              Similarly, OV 13 examines patterns of felonious conduct. In the
       Presentence Investigation Report your Co-Defendant estimates that you made five
       to eight trips to Kalamazoo to buy methamphetamine. The guidelines don’t
       consider that conduct, either. Again, that’s because the guidelines limit their
       consideration to narcotics, and not to methamphetamines, at least those variables.

                And between those two variables, thirteen (13) and fifteen (15), the Court’s
       precluded from assessing sixty (60) points that it would otherwise would be able to
       do. OV 13 doesn’t consider the pattern of your criminal conduct, and OV 15 gives
       too little weight to the nature and quantity of the drugs that you planned to sell.

        The trial court, while accurately scoring OVs 13 and 15 at zero and five points respectively,
essentially determined that defendant’s possession with intent to deliver methamphetamine on
multiple occasions was worthy of scores under OVs 13 and 15 comparable to scores associated
with drugs expressly covered by those OVs. In other words, the trial court concluded that the
guidelines—specifically OVs 13 and 15—inadequately take into consideration methamphetamine-
related drug crimes. See Lampe, 327 Mich App at 126. Given the destructive nature of
methamphetamine, we find this determination entirely reasonable.

        In arguing that the trial court erred by substituting methamphetamine for covered narcotics
under OVs 13 and 15, defendant fails to realize that OVs 13 and 15 were properly assessed by the
court based on the fact that the covered narcotics were not involved in this case and that the court
simply found that OVs 13 and 15 were inadequate when addressing methamphetamine, thereby
justifying a departure. One must remember that the guidelines are merely advisory. Lockridge,
498 Mich at 365. Defendant maintains that under the trial court’s logic he could be similarly
sentenced if defendant “had the same amount of salt as he had methamphetamine.” But this
argument wholly neglects contemplation of reasonableness, as well as the fact that possessing salt
is generally not a crime. In sum, we hold that defendant’s arguments raised on appeal do not
warrant reversal.

       We affirm.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Jane E. Markey
                                                              /s/ Deborah A. Servitto


                                                -6-